In five related actions, inter alia, to recover the proceeds of a property insurance policy, the defendant Kurz Oil Company appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Brandveen, J.), dated August 12, 2003, as denied its motion for summary judgment dismissing the complaints and cross claims insofar as asserted against it.
Ordered that the order is affirmed, with costs.
There are issues of fact requiring the denial of summary judgment. H. Miller, J.P., Goldstein, Luciano and Spolzino, JJ., concur.